Citation Nr: 0613961	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
myositis, lumbar spine.

2.  Entitlement to an effective date earlier than July 13, 
2000, for the award of a 100 percent evaluation for post-
traumatic stress disorder.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability prior to July 13, 2000.  

4.  Entitlement to a finding of permanent total disability in 
connection with the service-connected post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
September 1953, from August 1954 to August 1957, and from 
December 1957 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and April 2004 rating decisions of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2003 rating decision, the 
RO continued the 40 percent evaluation for myositis, lumbar 
spine.  In the April 2004 rating decision, the RO awarded a 
100 percent evaluation for post-traumatic stress disorder, 
effective July 13, 2000, continued the 40 percent evaluation 
for myositis, lumbar spine, and denied individual 
unemployability.  

The veteran had been represented by a private attorney who 
recently retired.  In March 2006, VA issued a letter to the 
veteran informing him of this information and of his right to 
be represented by himself, a service organization, or another 
private attorney.  In April 2006, VA received the veteran's 
response, wherein he stated he wanted to represent himself.  

The issue of entitlement to a finding of permanent total 
disability in connection with the service-connected post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Myositis, lumbar spine, is manifested by limitation of 
motion of the lumbar spine but without ankylosis.  

2.  Service connection for post-traumatic stress disorder was 
granted in a March 2001 rating decision and assigned an 
effective date of July 13, 2000.  The veteran did not appeal 
the effective date assigned.

3.  A 100 percent evaluation for a service-connected 
disability cannot be granted prior to the date service 
connection was granted.

4.  Prior to July 13, 2000, the veteran was service connected 
only for myositis, lumbar spine, evaluated as 40 percent 
disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for myositis, lumbar spine, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, 
Diagnostic Code 5292 (2002), 4.71a, Diagnostic Code 5237 
(2005).

2.  The legal criteria for an effective date prior to July 
13, 2000, for the award of the 100 percent evaluation for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5110, 7105(c) (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The legal criteria for a total rating for compensation 
based upon individual unemployability prior to July 13, 2000, 
have not been met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied for the most part by the July 2003 letter, which 
was sent before the issuance of the April 2004 decision 
(which reconsidered the increased rating for myositis, lumbar 
spine).  In it, VA stated that the evidence needed to 
substantiate a claim for increase would be evidence showing 
that the service-connected disability had gotten worse.  VA 
also informed him that in order to establish individual 
unemployability, the veteran would need to show he was unable 
to secure and follow a substantially gainful occupation 
solely due to service-connected disabilities and that he must 
have either one disability ratable at 60 percent or more or 
two or more disabilities with at least one of them ratable at 
40 percent or more and sufficient additional disability to 
bring the combined disability rating to 70 percent or more.  

There has been no VCAA letter issued regarding the claim for 
entitlement to an earlier effective date for the award of the 
100 percent evaluation for post-traumatic stress disorder; 
however, the Board finds that one was not needed, as there is 
no evidence the veteran could submit that would affect the 
outcome of his claim, which is explained in more detail 
below.  The only method by which he could receive an earlier 
effective date would be to claim that there was clear and 
unmistakable error in the March 2001 rating decision in 
assigning an effective date of July 13, 2000.  In claims for 
clear and unmistakable error, VCAA is not applicable.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Thus, there is no duty to inform him of the evidence 
necessary to substantiate this claim.  See VAOPGCPREC 5-2004 
(June 2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, in the July 2003 letter, VA informed 
the veteran that it would obtain relevant records from any 
federal agency, such as VA facilities and the Social Security 
Administration.  It also stated it would make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency, such as private medical records, employment records, 
or records from other state and local government agencies.  
Finally, it stated that if there was any additional 
information or evidence that the veteran thought would 
support his claim, he should let VA know.  This is sufficient 
to inform the veteran that he should submit any evidence in 
his possession that pertained to the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In a recent Court case, the Court held that a service-
connection claim that provides for disability-compensation 
benefits consists of the following five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA requires notice to a claimant of how a VA service 
connection claim may be substantiated as to all five elements 
of such a claim, including degree of disability and effective 
date of disability.

In this appeal, the Board finds that the veteran has notice 
of both what type of information and evidence he needs to 
substantiate the claims for an increased rating and 
individual unemployability.  He was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the benefit if either or both claims should be 
granted.  See Dingess/Hartman, supra.  Even though the notice 
was inadequate on this element, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claims.  As a result, any 
question as to the appropriate effective date to be assigned 
for the benefits is moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records.  The veteran has not 
indicated having received any private medical treatment.  VA 
has provided the veteran with examinations in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Increased Rating

Service connection for myositis, lumbar spine, was granted by 
means of an April 1969 rating decision and assigned a 
10 percent evaluation.  In September 1991, the RO awarded a 
40 percent evaluation.  The 40 percent evaluation has 
remained in effect since that time.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is service connected for myositis.  Under 
Diagnostic Code 5021, which addresses myositis, it indicates 
that the disability will be rated based upon limitation of 
motion of the affected part as arthritis.  Under Diagnostic 
Code 5003, which addresses degenerative arthritis, it states 
that the disability will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  Thus, the veteran's service-
connected disability will be evaluated based upon limitation 
of motion of the lumbar spine (the specific joint involved).  
The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

It must be noted that service connection for residuals of a 
lumbar laminectomy was denied in a December 1985 rating 
decision.  The evidence of record showed that the veteran 
sustained an injury at work in February 1985, which caused 
disc herniation.  The veteran underwent a laminectomy in May 
1985.  The RO determined that such symptoms were not related 
to the service-connected myositis, lumbar spine, but rather a 
non-service-connected injury.  The veteran did not appeal 
that decision, and it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Thus, the Board will not consider the 
rating criteria that addresses intervertebral disc syndrome.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent for myositis, 
lumbar spine.  In considering the veteran's service-connected 
disability under former Diagnostic Code 5292, a 40 percent 
evaluation is the maximum evaluation under this Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Thus, the veteran cannot receive a higher evaluation for his 
service-connected disability if applying this former 
Diagnostic Code.  Id.  

Now considering the amended criteria, the preponderance of 
the evidence is against a finding that the veteran would 
warrant an evaluation in excess of 40 percent.  Thus, neither 
criteria is more favorable to the veteran.  The November 2002 
and February 2004 VA examination reports both show that the 
veteran has limited range of motion of the lumbar spine; 
however, there is no evidence that the veteran has 
unfavorable ankylosis of the lumbar spine to warrant an 
evaluation in excess of 40 percent (favorable ankylosis of 
the lumbar spine warrants a 40 percent evaluation).  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, the veteran is at the maximum evaluation for 
limitation of motion of the lumbar spine.  Any evaluation 
higher than 40 percent requires ankylosis, which involves no 
movement.  See Augustine v. Principi, 18 Vet. App. 505 (2004) 
defining ankylosis as the "immobility and consolidation of a 
joint" and citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 
(28th ed.1994).  Thus, the analysis in DeLuca does not assist 
the veteran in obtaining a higher evaluation, as he is 
receiving the maximum disability evaluation for limitation of 
motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion).  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
40 percent evaluation, the objective clinical findings and 
the rating criteria do not provide for a higher evaluation.  
The Board finds that the preponderance of the evidence is 
against a finding that the service-connected myositis, lumbar 
spine, warrants any more than a 40 percent evaluation, for 
the reasons stated above, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

III.  Earlier Effective Date

The veteran asserts he warrants an effective date earlier 
than July 13, 2000, for the award of a 100 percent evaluation 
for post-traumatic stress disorder, although he has not 
articulated why he believes he warrants an earlier effective 
date.

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than July 13, 2000, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder is legally precluded.  Service connection for 
post-traumatic stress disorder was granted in a March 2001 
rating decision and assigned a 30 percent evaluation, 
effective July 13, 2000, which was the date the veteran filed 
a claim for service connection for post-traumatic stress 
disorder.  The veteran appealed only the evaluation assigned.  
In his notice of disagreement, he made no mention of 
disagreeing with the effective date assigned.  That decision 
is final as to the effective date assigned.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

The 100 percent evaluation has been assigned as of the date 
service connection for post-traumatic stress disorder was 
granted.  In essence, the veteran is seeking an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder.  A veteran cannot receive a 
100 percent evaluation for a disability unless the veteran is 
service connected for that disability.  However, here, there 
is a final decision on the effective date assigned for the 
award of service connection for post-traumatic stress 
disorder.  
In order for the veteran to reopen the issue of the 
assignment of the effective date of July 13, 2000, he would 
need to submit an application to reopen the claim for 
entitlement to an effective date earlier than July 13, 2000, 
for the award of service connection for post-traumatic stress 
disorder.  This action would not assist the veteran in 
obtaining an earlier effective date, as the law states that 
the effective date in a reopened claim is the date of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  Thus, even if the 
veteran were able to submit new and material evidence to 
reopen the claim, the effective date for the award of service 
connection for post-traumatic stress disorder could be no 
earlier than the date of the later claim.  See id.  For 
example, the veteran filed a notice of disagreement regarding 
the effective date assigned for the 100 percent evaluation in 
May 2004.  If VA were to construe that document as an 
application to reopen the claim for entitlement to an 
effective date earlier than July 13, 2000, for the award of 
service connection for post-traumatic stress disorder, and 
the veteran submitted new and material evidence, the reopened 
claim could not receive an effective date earlier than May 
2004.  See id.  Assigning an effective date in 2004 would not 
benefit the veteran and would serve no purpose.

Thus, at this point, the veteran is legally precluded (sans 
submitting a claim for clear and unmistakable error) from 
receiving an effective date earlier than July 13, 2000, for 
the award of the 100 percent evaluation for post-traumatic 
stress disorder.  The Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

IV.  Individual Unemployability

Prior to July 13, 2000, the veteran was service connected 
only for myositis, lumbar spine, which has been rated at 
40 percent since August 1991.  The veteran is in receipt of a 
100 percent schedular evaluation as of July 13, 2000.  He 
claims that he warrants individual unemployability prior to 
July 13, 2000.  

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, on August 22, 2002.  He submitted another VA 
Form 21-8940 on March 3, 2003.

In a claim for an increased evaluation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  Otherwise, 
the date of receipt of the claim controls.  38 C.F.R. § 
3.400(o)(2).

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004). Total disability ratings for compensation may be 
assigned, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of individual unemployability prior to July 13, 2000.  
Prior to July 13, 2000, the veteran was service connected 
only for myositis, lumbar spine, with a 40 percent 
evaluation.  Thus, a total rating for compensation based upon 
individual unemployability was neither warranted nor even 
available to the veteran.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Accordingly, the claim for entitlement to individual 
unemployability prior to July 13, 2000, is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert, 1 
Vet. App. 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the service-connected myositis, 
lumbar spine.  


ORDER

An evaluation in excess of 40 percent for myositis, lumbar 
spine, is denied.

An effective date earlier than July 13, 2000, for the award 
of a 100 percent evaluation for post-traumatic stress 
disorder is denied.

A total rating for compensation based upon individual 
unemployability prior to July 13, 2000, is denied.


REMAND

In the April 2004 rating decision on appeal, the RO awarded 
Dependents' Educational Assistance from July 13, 2000.  In 
the veteran's May 2004 notice of disagreement, he stated he 
disagreed with the portion of the decision that "refers to 
or implies that" the 100 percent schedular rating has been 
granted permanent and total status.  He stated, "Neither 
that paragraph nor any other portion of the rating decision 
grants such status to [the] 100% rating."  Additionally, he 
stated he disagreed with the RO's failure to consider "Total 
& Permanent status" for his 100 percent schedular rating 
under 38 C.F.R. § 3.340(b) as an inferred issue.

When the RO issued the statement of the case, it did not 
include the claim for entitlement to a finding of permanent 
total disability in connection with the service-connected 
post-traumatic stress disorder.  The veteran's notice of 
disagreement is valid as to that claim, and a statement of 
the case must be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

However, at the time of the submission of the notice of 
disagreement, the veteran was representative by a private 
attorney.  The veteran is now representing himself.  It is 
possible that he may not want to pursue that issue, as the RO 
granted Dependents' Educational Assistance in the April 2004 
rating decision.  The Board finds that it would be 
appropriate to ask the veteran whether he wants to pursue 
this issue, and if he does, then a statement of the case 
should be issued.  If not, then a withdrawal of the notice of 
disagreement must be made in writing by the veteran.  See 
38 C.F.R. § 20.204 (2005). 

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Write to the veteran and ask if he 
still wishes to pursue to the claim for 
entitlement to a finding of permanent 
total disability in connection with the 
service-connected post-traumatic stress 
disorder.  If he wishes to pursue the 
claim, issue a statement of the case.  If 
he does not wish to pursue the claim, 
have him submit a withdrawal of the 
notice of disagreement in writing.  

2.  Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


